Citation Nr: 0728761	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-00 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a lower back 
disability.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1998 to May 
2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, 
Pennsylvania.  

The Board notes that the veteran appears to raise a claim for 
an increased evaluation of his service-connected right hip 
disability on his VA Form 9.  This matter has not been 
addressed by the agency of original jurisdiction (AOJ) and is 
referred back to the RO for further development.


FINDINGS OF FACT

1.  The veteran has sacroiliitis, and lumbar column syndrome 
that is related to his service-connected right hip 
disability.

2.  The veteran does not have a current left knee condition 
that arose during service or for years thereafter; nor does 
he have a diagnosed left knee condition that has been 
otherwise related to active service.  

3.  The veteran does not have a current right knee condition 
that arose during service or for years thereafter; nor does 
he have a diagnosed right knee condition that has been  
otherwise related to active service.  

4.  The veteran does not have a current left hip condition 
that arose during service or for years thereafter; nor does 
he have a diagnosed left hip condition that has been 
otherwise related to active service.  




CONCLUSIONS OF LAW

1.  Sacroiliitis and lumbar column syndrome is secondary to 
the veteran's service-connected right hip disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2006).

2.  A left knee condition was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  A right knee condition was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  A left hip condition was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Although the appellant was not provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date until January 2007, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that service connection for bilateral knee 
disabilities, and a left hip disability is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant in not notifying her of the evidence pertinent 
to this element.  Regarding the claim for service connection 
for a low back disability, given the favorable outcome below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board concludes that the RO letter 
sent in January 2003, (prior to the May 2003 adverse 
determination) adequately informed the appellant of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
appellant was expected to provide.  The letter also 
essentially told the appellant to submit any information or 
evidence in his possession.  The RO requested that the 
appellant identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  In light of the foregoing, the Board 
finds that the VA's duty to notify has been fully satisfied 
with respect to the claims.

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The above findings show that the veteran, who is represented 
by a competent service representative, had actual knowledge 
with the requirements for the benefit sought on appeal.  
Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claim.  See Sanders, supra. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claims.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claims.  The 
RO has obtained the veteran's service medical records, and 
private medical records.  The veteran has not identified any 
further evidence with respect to his claims, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claims after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.




Analysis

The veteran contends that his left hip disability, bilateral 
knee disabilities, and low back disability are related to his 
service-connected right hip disability.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310.  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to, or the result of, a 
service-connected disability.  See Lantham v. Brown, 7 Vet. 
App. 359, 365 (1995).

Entrance examination dated March 1998, showed normal hips, 
knees, and spine.  Service records show that the veteran 
complained of right hip pain after falling during a physical 
training run in August 2000.  The veteran was diagnosed with 
right hip trochanteric bursitis and was given a physical 
profile for his injury.  In May 2001 the veteran reported 
back pain and knee trouble on a report of medical history, 
and claimed the pain was related to his right hip injury.  
The examiner did not note any left hip, low back, or 
bilateral knee disabilities.  A January 2002 physical profile 
showed that the veteran was given a temporary profile for 
acute mechanical lower back pain.  On an April 2002 report of 
medical history, the veteran again reported bursitis, 
recurrent back pain, impaired use of legs, swollen and 
painful joints, and knee trouble, all of which he related to 
his service-connected hip injury.  The report of his April 
2002 examination indicated decreased range of motion in the 
low back secondary to hip pain, but indicated an otherwise 
normal spine.  While clinical evaluation revealed that the 
veteran's lower extremities were abnormal, the medical 
professional's comment indicated that the problem involved 
the veteran's right hip.  No comment anywhere on the 
examination report indicated that the veteran had a problem 
with his left hip or his knees.  On a May 2002 report of 
medical history, the veteran indicated that he intended to 
seek VA disability for back pain and bilateral knee pain.  
The health care provider indicated chronic right hip pain, as 
well as knee pain.  

An August 2000 orthopedic consultation by Dr. R.S.M., 
indicated that the veteran reported pain radiating to the 
lateral thigh and a diagnosis of chronic trochanteric 
bursitis.  The doctor noted that the veteran's gait was right 
antalgic, and he had no tenderness or spasm in the lumbar 
area.  The doctor did note tenderness over the sciatic notch.  
Trendelenburg was equivocal on the right and negative on the 
right.  The doctor provided diagnoses of chronic synovitis of 
the right hip and chronic sacroiliitis of the right 
hemipelvis.  

A medical report from Dr. B noted that the veteran had a 
highly pathological gait with right-sided sparing and a pain-
related limp.  Upon examination of the lumbar spine, the 
doctor noted that the right hip was held in a faulty, bent 
position, which caused a lowered position of the right side 
of the pelvis.  There was additional slight paralumbar 
muscular myogelosis formation with elasticity pain at L3/S1.  
There was limitation of motion of the lumbar spine and 
positive sacrum elasticity test.  There were no signs of 
swelling over the right and left hip joints and unremarkable 
findings on the left hip.  Examination of the bilateral knees 
showed no effusion, but slight patellar pain.  The ligament 
system was stable with no anterior drawer formation.  Range 
of motion testing was essentially normal.  The doctor 
provided diagnoses of hip-joint capsule distortion on the 
right side, iliosacral joint blockade, and myofascial lumbar 
spinal column syndrome with function deficit of the right hip 
and pelvic region and pseudoradicular radiation symptoms on 
the right.  
	
In a February 2003 letter, Dr. S. indicated that the veteran 
had pain for the past two years in the area of the right hip.  
She noted that physical examination revealed a waddling gait.  
There was also painful limitation of movement in the right 
hip, as well as painfully tense paravertebral lumbar muscles.  
Diagnoses were lumbar syndrome, cox arthrosis on the right 
and bursitis traochanterica on the right.  

The veteran submitted statements regarding his conditions.  
He stated that he injured his right hip while on a physical 
training run, and that thereafter, his low back, knees, and 
left hip gave him pain.  He also indicated that he received a 
physical profile for his right hip condition.  The veteran 
reported that he was discharged in May 2002 with an adverse 
ruling from the Medical Board.  In the statement attached to 
his VA Form 9, the veteran stated that his physical therapy 
records regarding his bilateral knee pain and left hip pain 
were destroyed and thus unavailable.  

As for the low back problems, the Board finds that the 
evidence in the record supports a conclusion that it is at 
least as likely as not that the veteran's low back 
disability, to include sacroiliitis, is related to his 
service-connected hip disability.  Service medical records 
contained complaints of low back pain and limitation of 
motion that was noted as secondary to the right hip injury.  
A private examination done by Dr. R.S.M., while the veteran 
was still on active duty, in November 2001, provided a 
diagnosis of chronic sacroiliitis of the right hemipelvis.  
Dr. B., while examining the lumbar spine, noted that the 
right hip was in a faulty position, which caused a lowered 
position on the right side of the pelvis, slight paralumbar 
muscular myogelosis formation with pain at L3/S1, and 
limitation of motion.  Dr. B provided a diagnosis of 
myofascial lumbar spinal column syndrome with function 
deficit of the right hip.  

As there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service connection is warranted 
for the veteran's low back disability as secondary to the 
veteran's service-connected right hip condition.
 
While there are complaints of bilateral knee and left hip 
pain during service and in Dr. B.'s examination report, there 
is no competent medical evidence showing a current diagnosis 
of a right or left knee disability or a left hip disability.  
Pain alone without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute 
disability for which service connection may be granted.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(appeal dismissed in part, and vacated and remanded in part, 
sub nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Board notes that Dr. B. noted no effusion, a 
stable ligament system, no sensomotor deficits and reflexes 
that there properly triggered bilaterally.  The post-service 
medical records submitted are silent as to any diagnosis of a 
disability or complaints of pain in the left hip.  In the 
absence of a chronic pathological process associated with the 
veteran's knees or left hip in service or post service, there 
is no reasonable basis to establish service connection for 
disorders.  In other words, as there is no competent evidence 
of a current disability related to service, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


ORDER

Service connection for a lower back disability is granted.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left hip disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


